Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Naess (‘948) when taken in view of Dunbar (‘793) or Payen et al (WO2016124963).
 	Naess discloses a system for marine seismic surveying.  The system includes a towing vessel (12) with a controller (control device, paragraphs 0008 and 0014), a source array (11) and a receiver array with several streamers (see paragraph 0002 and claim 6), where the source array (1) includes six identical subarrays (13, 14, 15, 16, 17, 18).

 	Dunbar discloses a system (see Figs. 2 and 4) for marine seismic surveying which specifically teaches using adjacent subarrays (sharing sub-arrays) as part of at least two sources at different times (col. 1, line 62 – col. 2, line 2 and col. 2, line 30 – col. 3, line 30) for increasing the energy content of each array while leaving the number of profiles obtainable constant (producing multiple profiles extending along parallel grid lines). 
	Similarly, Payen et al discloses a system for marine seismic surveying where air guns in different sub-arrays are part of different sources at different times.
 	Therefore, in view of Dunbar or Payen et al, it would have been obvious to one of ordinary skill in the art to modify the system of Naess by sharing adjacent sub-arrays at different times so as to increase energy content and produce multiple profiles extending along parallel grid lines.  Claim 11 is so rejected.
	Per claims 12, 14 and 15, see Dunbar, col. 3, lines 16-23 and col. 4, lines 7-10.
	Per claim 13, see Dunbar, Figs. 2 and 4.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Naess (‘948) when taken in view of Dunbar (‘793) or Payen et al (WO2016124963) as applied to claim 11 above, and further in view of Hargreaves (‘080).
Per claim 16, Hargreaves teaches a marine seismic surveying embodiment where the source array is displaced through the receiver array such that it would have been obvious to one of ordinary skill in the art to have further modified Naess by locating the source array laterally from a centerline through the receiver array.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Naess (‘948) when taken in view of Dunbar (‘793) or Payen et al (WO2016124963) as applied to claim 11 above, and further in view of the PG-Pub to Meech (‘284).
 	Per claim 17, Meech teaches (see paragraph 0007) that it is known to displace a seismic source either in front of or behind the receiver array such that it would have been obvious to one of ordinary skill in the art to further modify the system of Naess to tow the source array behind the receiver array.

7.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Naess (‘948) when taken in view of Dunbar (‘793) or Payen et al (WO2016124963) as applied to claim 11 above, and further in view of Brewer et al (‘101).
Per claims 18-20, Brewer et al teaches various alternate configurations of towed receiver arrays such as fanned, curved and feathered such that it would have been obvious to one of ordinary skill in the art to further modify Naess by using receiver arrays having any one of a fanned, curved or feathered configuration so as to reduce or eliminate the need for in-filling.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl